DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Forrester (US-2013/0290013) in view of Hunt (US-2014/0070012).
As to claims 1, 4, 5, 6, 7, 8, 9, Forrester teaches a device for storing and displaying information relating to the vaccination status of a user, comprising:
a bracelet having a plate portion 3 and a strap portion 1; and
the plate portion 3 having a front face with a front display area 161
wherein medical information related to a user is
displayed in at least one of the front display area and rear display area. (see figure 4).
The tag of Forrester has a rear face but does not teach a rear display area. Hunt teaches a medical bracelet with a rear display area (see Hunt figure 3, paragraph 0036).  It would have been obvious to one of ordinary skill in the art to provide information on a rear face as taught by Hunt and the front face as taught by Forrester in order to provide information on both the inside and outside of the wristband as tuagh by Hunt with predictable results.
Forrester does not explicitly teach a vaccination status of a user being displayed.  This is a mere change in the printed matter on the bracelet with no novel and nonobvious functional relationship that is patentably distinct from that taught by Forrester.  It has been held that mere changes in printed matter cannot be relied upon for patentability absent a new and unobvious functional relationship between the printed matter and the substrate. Where a product merely serves as a support for printed matter, no functional relationship exists. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983).
As to claim 2,3, 10,11, Both Forrester and Hunt teach 2d matrix barcodes next to other printed matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636